Exhibit 10.3




LAUFER BRIDGE ENTERPRISES, INC.

313 South Central Avenue

Scarsdale, New York 10583




UNANIMOUS CONSENT OF DIRECTORS OF LAUFER BRIDGE ENTERPRISES, INC. IN LIEU OF A
MEETING OF THE BOARD OF DIRECTORS OF LAUFER BRIDGE ENTERPRISES, INC. (A NEVADA
CORPORATION)




Pursuant to the Authority granted to directors to take action by unanimous
consent without a meeting pursuant to Nevada General Corporation Law 78.315
(pursuant to the Articles of Incorporation) of Laufer Bridge Enterprises, Inc.
(“Laufer”) the Board of Directors (“Directors”) of Laufer, a Nevada corporation
(the “Company”), do hereby consent to adopt, ratify, confirm and approve, as of
the date indicated below, the following recitals and resolutions, as evidenced
by their signature hereunder:




WHEREAS, the Directors have been presented with the proposal to authorize the
issuance of 12,500,000 shares of common stock of the Company in exchange for
relief of debt owed by the Company in the amount of Twelve Thousand Five Hundred
($12,500) Dollars represented by a Fifty Thousand ($50,000) Dollar Promissory
Note (the “Promissory Note”) dated September 13, 2008;




WHEREAS, the Directors shall specifically authorize the issuance of 12,500,000
shares of common stock of the Company to JW Financials, LLC;




WHEREAS, the Directors believe it is in the best interest of the Company to
authorize the issuance of the common stock to JW Financial, LLC in exchange for
relief of the debt represented by the Promissory Note as set forth herein;




NOW, BE IT RESOLVED, that it is hereby authorized and approved to issue
12,500,000 shares of common stock of the Company to JW Financial, LLC in
exchange for relief of the debt represented by the Promissory Note.




GENERAL RESOLUTIONS




RESOLVED, that the officers of the Company are hereby authorized and instructed
to take whatever steps necessary to effectuate the above described resolutions.




FURTHER RESOLVED, that the Promissory Note shall be restated and amended to show
that a payment in the amount of $12,500 on the Promissory Note has been
satisfied by the Company.




(Remainder of page intentionally left blank; signature page to follow)





--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have set forth their hands in their capacity
as of this 22 day of July 2009.




/s/ Joel Stohlman                           

JOEL STOHLMAN, DIRECTOR




/s/ Reid Stone                                 

REID STONE, DIRECTOR











2


